The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on May 9, 2022.

Claims 12, 14, 16-17 and 21-30 are pending. Claims 1-11, 13, 15, 18-20 and 31-32 are cancelled. Claims 12, 14 and 17 are currently amended.

The objection to claim 15 for minor  informalities  is moot in view of the cancellation of this claim. 

The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 

All prior art rejections are withdrawn in view of Applicant’s amendment and arguments therein. 

The rejection of claims 12-15 and 21-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-14 of U.S. Patent No. 11,214,763 is withdrawn in view of Applicant’s amendment and arguments therein. 

The rejection of claim 16 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,214,763 as applied to claims 12-15 and 21-32 above in view of Capeci et al. (US Patent No. 6,555,514) is withdrawn in view of Applicant’s amendment and arguments therein. 

The rejection of claim 17 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,214,763 as applied to claims 12-15 and 21-32 above in view of Kischkel et al. (WO 96/17922) is withdrawn in view of Applicant’s amendment and arguments therein. 

Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 depends from cancelled claim 13. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12, 14, 16-17 and 21-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-19 of copending Application No. 17/456,678. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar methods of preparing a solidified surfactant composition comprising similar method steps differing only in that the copending application ‘678  does not explicitly disclose that the solid binder, i.e., organic salt and/or inorganic salt, is dissolved with the liquid surfactant, i.e., the amine oxide, betaine and/or sultaine; and the organic salt and/or inorganic salt in the copending application ‘678  is referred to as a carrier rather than a solid binder as recited in the present claims.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the organic salt and/or inorganic salt in the copending application ‘678  to have been dissolved with the liquid surfactant, i.e., the amine oxide, betaine and/or sultaine because the same materials and process steps have been performed, i.e., adding the above surfactant(s) and the salt(s) to the spray dryer drying device, the salt(s) and the surfactant(s) having overlapping ratio, i.e.,  between about 1:1  and to about 1:30 by actives, hence, would behave similarly. 
	Even though copending application ‘678  refers to the organic salt and/or inorganic salt as carrier, not solid binder, considering that the same materials have been utilized, one having ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect them to have the same property, that is, act as carrier or solid binder. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those on the record.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                  /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761